[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S "REQUEST FOR PAYMENT OF COSTS"
Judgment was entered in this case on October 17, 1995. The judgment has not been opened in response to any previous motion. Treating the defendant's "Request for Payment of Bill of Costs" as, on the basis of Brown v. Scheinbaum, CV 88 — 0093146, a Practice Book § 204B Motion to Reargue, and a Practice Book § 326 Motion to Open the Judgment, the court denies the motion on the basis of the authorities cited on page five of the Memorandum of Decision of October 17, 1995.
Rubinow State Trial Referee